Title: To James Madison from George Joy, 17 April 1817
From: Joy, George
To: Madison, James


Dear Sir,New Engd Coffee House London 17th Apl. 1817
The Speech of Mr. Monroe reached town yesterday, and is in the Chronicle of this morning. I suppose it is an Error of the Press that states the Commencement of the Revolution almost 40 years ago, and that it should be almost two & forty, contemplating the 19th Inst.—it is more than 40 since the declaration of Independence.
But the felicitation that follows in this Paragraph is so much at variance with the numerous and just Complaints of our Citizens—Complaints unredressed for the Invasion of Principles unrestored, that I cannot subscribe to it. If our Citizens individually have been happy, and the Nation prosperous—(our Merchants, and even our Seamen I presume are Citizens)—we have made greivous Complaints not only to no purpose but without Cause.
In the next paragraph, without remarking on the tautology of States, or on the increase of territory by treaty, which last I greatly approve, and greatly wonder has not been extended, and passing by another verbal Criticism to which it is obnoxious; I cannot but remark on two prominent objects, or rather two parts of the same object, which are placed in a view the wider from my expectations (at least the last of them) as they appear contrary to the Expressions I have seen of your feelings on the Subject. Is it “by a wise partition of power, a just proportion of the Sovereignty” that is practically found to be enjoyed by the States in their separate Capacity? for if it be, it follows naturally enough that there has been “infused into the national Government sufficient power for national purposes,” and the provision for amending the Constitution is a dead Letter—the Opposition given to the general Govt: by our pious Cheifs of Massachusetts was only a wholesome exercise of State prerogative, and that preparing to be fulminated from Hartford was no more.
And why is it said with peculiar satisfaction that there has been no capital punishment for high treason? A better cause of satisfaction would have been that no one had deserved it. But where there have been many Convictions for the Offence—many technical acquitals in the face of palpable evidence of guilt; and where the President has found practices so nearly approaching to, and having all the effect of it, as to call for an amendment of the Law; there is little Loyalty to boast of: and this, to a cursory reader, appears to be the object of the writer.
For me however, I think the Amendments hitherto made in the Constitution are Bagatelles in Comparison with those yet required—the first of them indeed, after those recommended at the time of the adoption ought not to have been made at all; and on that of the first sessions of the 8th Congress there was a great oversight that will one day require amendment upon amendment, and the sooner it is made the better.
If ever Compact contained a provision that was wisely founded; it is that in the Constitution, whereby not only the various Interests of the Community are made to co-operate for the common benefit, but a mode is pointed out to remove the obstructions which might otherwise impede the march of mind, and shatter the machine in it’s progress from generation to generation. I do not say that Changes should be made from slight or transient Causes; but if sufficient cause has not appeared in America, in the Efforts to clog and counteract the most important movements of the general Government, then say I—(I who would not have voted for the war)—the obstructions thrown in the way of that vigorous prosecution of it, which, when once it was declared should have been the motto of every man in the union, have been magnified in their passage hither, like the velocity of Dr: Hooke, by the Squares of the distances they have travelled.
But the Object, you will say, was to reconcile parties—à la bonne heure—’tis, in the abstract, an Object worthy of Mr: Monroe, and what I should expect from him. I do hope that I can look with as favorable an Eye, upon faults, that are not likely to be repeated, as most of my neighbours—nay I think the forgiveness of injuries, between generous minds, one of the best securities against repetition—to bury them in oblivion, however, is not the best policy; still less to assert in effect that they have never happened: it is in the Calm of Peace that measures should be adopted to prevent their recurrence, and you will perceive I am far from thinking “we have no essential improvement to make.”
What is to become of the national University? Have we not men among us, occupying high places in the synagogue; that secretly oppose the measure from the dread of eclipse. The facility of intercourse, by the Improvement of Roads & Canals, is undoubtedly most desirable in the view in which it is seen by Mr: Monroe; but can the Congregation of Students from the different parts of the Union, whither they are to return at stated periods be less so? This is one mode, certainly not the least important, of “promoting intelligence among the people as the best means of preserving our liberties;” and as Genl: Washington has said, in his sterling way of saying things, “In proportion as the Government partakes of public opinion, that opinion should be enlightened.”
The residence of Mr: Adams at Washington will be favorable to the foundation of such an establishment. I rejoice that he is to be associated in the Labours of the Executive—as my friends say the appointment does honor to Mr: Monroe. Mr: A. accepts it, and will say so by this Conveyance of which I have just informed him—to save it myself, I must close this immediately with my best wishes for your health and happiness in your retirement; being on all occasions very truly, and very respectfully, Dear sir, Your friend & Servt:
G. Joy
